410 F.2d 390
Charles R. WREN, Jr., et al., Plaintiffs-Appellants,v.S. Lamont SMITH, Warden, Georgia State Prison, Defendant-Appellee.
No. 27045.
United States Court of Appeals Fifth Circuit.
May 6, 1969.

Charles E. Wren, Jr., pro se.
Arthur K. Bolton, Atty. Gen. of Georgia, Mathew Robins, Asst. Atty. Gen., Dept. of Law, Atlanta, Ga., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
In this pro se case appellants have failed to file a brief within the time fixed by Rule 31, F.R.A.P., and it is therefore appropriate to dispose of this case summarily pursuant to Rule 9(c) (2) of this Court. Stout v. Broom, 5 Cir. 1969, 406 F.2d 758.


2
The appellants are prisoners in the Georgia State Penitentiary at Reidsville who petitioned the district court for an injunction to block desegregation of prison facilities. The integration had been ordered by a three-judge district court. See Wilson et al. v. Kelley, N.D.Ga.1968, 294 F. Supp. 1005.


3
Injunctive relief was denied below on grounds that Wilson was a proper class action under Rule 23(b) (1), F.R. Civ.P., and appellants, being within the class designated as plaintiffs in that action, are bound by that decision. Rule 23(c) (3), F.R.Civ.P. The district court was correct in its interpretation of the rule. The judgment below is affirmed.


4
Affirmed.